FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                   UNITED STATES COURT OF APPEALS                      April 6, 2018
                                TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                       Clerk of Court


UNITED STATES OF AMERICA,

              Plaintiff - Appellee,
                                                         No. 17-1395
v.                                           (D.C. Nos. 1:17-CV-01319-LTB and
                                                   1:12-CR-00444-LTB-1)
GREGORY LYNN HOPSON,                                      (D. Colo.)

              Defendant - Appellant.


                       ORDER DENYING CERTIFICATE
                           OF APPEALABILITY


Before BACHARACH, MURPHY, and MORITZ, Circuit Judges.


      Defendant, Gregory Lynn Hopson, seeks a certificate of appealability

(“COA”) so he can appeal the district court’s denial of the motion to vacate, set

aside, or correct sentence he brought pursuant to 28 U.S.C. § 2255. See 28 U.S.C.

§ 2253(c)(1)(B) (providing a movant may not appeal the denial of a § 2255

motion unless he first obtains a COA). Because Hopson has not “made a

substantial showing of the denial of a constitutional right,” this court denies his

request for a COA and dismisses this appeal. Id. § 2253(c)(2).

      Hopson pleaded guilty to two counts of transportation of child pornography

and one count of possession of child pornography. Pursuant to the terms of a

written plea agreement, Hopson reserved the right to appeal the denial of a motion
to suppress evidence. On direct appeal, this court affirmed the denial of Hopson’s

suppression motion. United States v. Hopson, 643 F. App’x 694, 697 (10th Cir.

2016).

         Hopson then filed the instant § 2255 motion asserting the following claims:

(1) his trial counsel was ineffective for failing to “correctly litigate Fourth

Amendment issues,” (2) this court’s conclusion the search warrant was supported

by probable cause involved an “unreasonable determination of facts in light of the

evidence presented” and a deprivation of his due process rights, 1 (3) this court

“create[d] hypothetical facts” when it affirmed the denial of his motion to

suppress, and (4) the government failed to disclose exculpatory evidence. The

district court denied Hopson’s motion in a comprehensive order. Applying the

two-part test set out in Strickland v. Washington, 466 U.S. 668, 688-89 (1984),

the court analyzed all of Hopson’s ineffective assistance of counsel claims and

concluded they lacked merit. As to Hopson’s claims challenging this court’s

rulings in his direct appeal, the district court concluded those claims were not

cognizable in a § 2255 motion seeking post-conviction relief. The court also

ruled that Hopson was not entitled to relief under Brady v. Maryland, 373 U.S. 83

(1963). Hopson’s argument challenged time stamps referenced in the search

warrant affidavit. He alleged the government failed to disclose that those time

         1
       In his § 2255 motion, Hopson states he raised this issue in a petition for
rehearing filed in this court but he does not state he sought a writ of certiorari
from the United States Supreme Court.

                                          -2-
stamps were associated with email account log-ins, not the sending of specific

emails. The district court concluded this “evidence” was not withheld

exculpatory evidence and the inconsistency was admitted by the government in its

response to Hopson’s motion to suppress.

      This court cannot grant Hopson a COA unless he can demonstrate “that

reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quotations omitted). In evaluating whether

Hopson has carried his burden, this court undertakes “a preliminary, though not

definitive, consideration of the [legal] framework” applicable to each of his

claims. Miller-El v. Cockrell, 537 U.S. 322, 338 (2003). Hopson is not required

to demonstrate his appeal will succeed to be entitled to a COA. He must,

however, “prove something more than the absence of frivolity or the existence of

mere good faith.” Id. (quotations omitted).

      This court has reviewed Hopson’s appellate brief, the district court’s order,

and the entire record on appeal pursuant to the framework set out by the Supreme

Court in Miller-El and concludes Hopson is not entitled to a COA. The district

court’s resolution of Hopson’s claims is not reasonably subject to debate and the

claims are not adequate to deserve further proceedings. Accordingly, Hopson has

not “made a substantial showing of the denial of a constitutional right.” 28

                                         -3-
U.S.C. § 2253(c)(2). This court denies his request for a COA and dismisses this

appeal. Hopson’s motion to proceed in forma pauperis on appeal is granted.

                                        ENTERED FOR THE COURT


                                        Michael R. Murphy
                                        Circuit Judge




                                       -4-